       Case 1:12-cr-00435 Document 136 Filed on 01/18/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 21, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                          BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
VS.                                       §   CRIMINAL NO. 1:12-CR-435
                                          §
TOMAS YARRINGTON RUVALCABA.               §
                                          §
          Defendant.                      §
                                          §

                                     ORDER

        On January 14, 2020, a telephone conference was held, in which the Court
GRANTED Defendant’s Agreed Motion to Continue Settings, Dkt. No. 135.
        Accordingly, the following deadlines and settings are RESET:
       Motions Filing due by:                March 2, 2020
       Responses due by:                     March 23, 2020
       Motion Hearing:                       April 14, 2020 at 9:30 a.m.
       Final Pretrial Conference:            May 12, 2020 at 9:30 a.m.
       Jury Selection:                       May 19, 2020 at 9:00 a.m.
       Jury Trial:                           May 20, 2020 at 9:00 a.m.
All settings will be held in the Houston Division, Federal Courthouse, 515 Rusk St.,
Houston, TX 77002. All counsel and the Defendant must be present.


        SIGNED this 18th day of January, 2020.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
